UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6709


TEON JAMELL WILLIAMS,

                     Petitioner - Appellant,

              v.

ERIK A. HOOKS, Secretary, N.C. Dept. of Public Safety; KENNETH LASSITER,
Director of Prisons,

                     Respondents - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, District Judge. (5:19-cv-00026-FDW)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Teon Jamell Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Teon Jamell Williams seeks to appeal the district court’s orders denying his motions

to amend and compel and denying relief on his 28 U.S.C. § 2254 (2018) petition. The

orders are not appealable unless a circuit justice or judge issues a certificate of

appealability. See 28 U.S.C. § 2253(c)(1)(A) (2018). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner satisfies

this standard by demonstrating that reasonable jurists could find the district court’s

assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Williams has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2